IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-30954
                          Conference Calendar



IDA MAE WILLIAMS LEWIS,

                                           Plaintiff-Appellant,

versus

ENTERGY GULF STATES, INC.,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 01-CV-252
                        --------------------
                          February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ida Mae Williams Lewis appeals the district court’s

dismissal of her pro se, in forma pauperis, civil rights

complaint for failure to state a claim upon which relief could be

granted.   Lewis’s motion to strike Entergy Gulf States’s motion

to dismiss the complaint that was filed in the district court is

DENIED.

     We review de novo the district court’s grant of a motion to

dismiss for failure to state a claim.     Blackburn v. City of

Marshall, 42 F.3d 925, 931 (5th Cir. 1995).     Lewis has not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30954
                                 -2-

challenged the district court’s reasons for dismissing her

complaint.   Accordingly, it is as if Lewis had not appealed the

judgment.    Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).

     Lewis’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is DISMISSED.   5TH CIR. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS; MOTION DENIED.